Title: To James Madison from Carlos Martínez de Yrujo, 19 April 1803 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


19 April 1803, Washington. Informs JM without losing a moment that by documents just received from Spain in a warship dispatched solely for that purpose, he sees confirmed all the assurances he gave on previous occasions regarding the intendant’s orders rescinding the right of deposit at New Orleans. The king has ordered that the deposit be continued until the two governments come to an agreement about another location. So that this decree may be effected promptly, suitable orders have been communicated to the intendant and captain general of Louisiana. Transmits the originals so JM may forward them to New Orleans. Hastens to bring this to JM’s attention so he may inform the president.
 

   
   RC (DNA: RG 59, NFL, Spain, vol. 2). 2 pp.; in Spanish. Translation printed in National Intelligencer, 20 Apr. 1803.



   
   Yrujo referred to the 1 Mar. 1803 dispatches from Cevallos to Morales and Someruelos ordering the reopening of the deposit (León Tello, Documentos relativos a la independencia de Norteamérica, 4:45). A translation of the dispatch from Cevallos to Morales was printed in the National Intelligencer on 22 June 1803 together with Morales’s 17 May 1803 proclamation lifting the ban.


